DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections§ 112
The rejection of claims 1, 4, 6-10, 14-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6, 14-16 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Blood, 2005,106:818-826), and further in view of Young et al. (U.S. Patent Application No. 2012/0034197; published February 9, .
	The claims are directed to a method of treating cells infected with HIV, the method comprising: 
(a) positively selecting HIV-specific CD4+ T cells from PBMC isolated from a subject infected with HIV; 
(b) contacting the CD4+ T cells with a therapeutically effective amount of a stimulatory agent, wherein the contacting is carried out ex vivo; 
(c) transducing the CD4+ T cells ex vivo with a viral delivery system encoding at least one genetic element, wherein the at least one genetic element comprises a sequence comprising (i) at least 90% sequence identity with SEQ ID NO: 6, (ii) at least 90% sequence identity with SEQ ID NO: 7, and (iii) at least 90% sequence identity with SEQ ID NO: 97; and 
(d) culturing the transduced CD4+ T cells for at least 1 day.
	Lee et al. teaches a method where primary CD4+ T-cell blasts The CD4+ T-cells were immunomagnetically isolated from peripheral blood mononuclear cells (PBMCs) of healthy donors by culturing for 3 to 4 days medium containing the stimulatory agent phytohemagglutinin (PHA) [positively selecting CD4+ T-cells and contacting the cells with a stimulatory agent].  Lee et al. then [transducing the cells ex vivo with a viral deliver system].  After 2 to 3 days of culture, the transduction efficiency was ascertained (see page 819) [culturing the transduced cells for at least 1 day].  
	Lee et al. also performed an experiment where HIVIIIB-infected CD4 PHA blasts from a healthy donor were cultured until more than 95% of the cells became p24 positive.  The HIV infected CD4 cells were then transduced with gag, vif, or control luc shRNA-expressing lentiviruses.  Lee et al. found that virus replication, as measured by p24 expression, was reduced by 52% and 76%, respectively.  Lee et al. concluded that lentiviral delivery of shRNA can inhibit HIV replication even when administered after infection (see page 821).  In other words, cells that are already infected with HIV can be transduced as well [treating cells isolated from a subject infected with HIV].
	Lee et al. does not teach i) that the genetic element targets CCR5 or tat, ii) instant SEQ ID NOs:6, 7 and 97.  However, Young et al. teaches transducing cells with siRNAs that target CCR5, HIV tat, and HIV rev (see paragraphs [0036] to [0040], [0078], and [0080]).  According to Young et al. siRNA includes shRNA as well (see paragraph [0025]).  Young et al. also teaches using a combination of drugs, including anti-tat siRNA, anti-rev siRNA and anti-CCR5 siRNA, to interfere with viral infection (see Figure 4 and paragraph [0080]).  Further, Peer et al. teaches using siRNA against CD4, CCR5, HIV gag, HIV vif and HIV tat, to inhibit 
	Accordingly, in view of the teachings of Young et al., it would be obvious for one of ordinary skill in the art to also include other anti-HIV siRNAs (e.g., siRNAs against CCR5 to block/inhibit HIV entry and siRNAs against tat to inhibit HIV replication) in the lentiviral constructs of Lee et al.  One would be motivated to do so to inhibit HIV replication by administering siRNA against several HIV targets for a broader effect.  There would be a reasonable expectation of success given the teachings and findings of Lee et al. and Young et al.  Further, in view of the teachings of Peer et al. and the state of the art regarding interfering RNAs, it would be obvious for one of ordinary skill in the art to use any form of interfering RNA, such as siRNA, dsRNA, stRNA, shRNA, or miRNA, in the construct of Lee et al. 
Regarding instant SEQ ID NOs:6, 7 and 97, it would be obvious for one of ordinary skill in the art to use known siRNA sequences for CCR5, tat and vif.  For example, Van Baelen et al. teaches SEQ ID NO: 4, which is 100% identical to instant SEQ ID NO: 6 (see page 25).  Berkhout et al. teaches SEQ ID NO: 21, which is 100% identical to instant SEQ ID NO: 7 (see page 22).  Wu et al. teaches SEQ ID NO: 16, which is 100% identical to instant SEQ ID NO: 97 (see page 70).

	Regarding claims 14-16, in addition to teaching a sequence that is 100% identical to instant SEQ ID NO: 97, Wu et al. also teaches expressing anti-HIV interfering RNAs as shRNA clusters or miRNA clusters to target more than one HIV gene (see page 3).  Accordingly, it would be obvious for one of ordinary skill in the art to express the interfering RNAs of Lee et al. as clusters of shRNAs (or as clusters of miRNAs).  There would be a reasonable expectation of success given the teachings of Wu et al.
Regarding transducing CD4+ T-cells isolated from PBMCs or transducing PBMCs, Lee et al. teaches treating infected CD4+ T-cells that were isolated from PBMCs.  Thus, because the target cell population is in PBMCs, one of ordinary skill in the art would readily recognize that the target cells can be isolated and then stimulated or the PBMCs which contain the target cells can be stimulated.  In either situation, the CD4+ T-cells will be stimulated prior to the transduction step.
	Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Blood, 2005,106:818-826), Young et al. (U.S. Patent Application No. 2012/0034197; published February 9, 2012), Peer et al. (U.S. Patent Application No. 2011/0177155; published July 21, 2011), Van Baelen et al. (WO2008090185; published July 31, 2008), Berkhout et al. (EP1647595-A1; published April 19, 2006), and Wu et al. (WO2016/061232; published April 21, 2016), as applied to claims 1, 4, 6, 14-16 and 32 above, and further in view of Robinson et al. (U.S. Patent Application No. 20130078276; published March 28, 2013).
	The claims are directed to the method of claim 1 where the stimulatory agent is gag or a HIV vaccine such as MVA/HIV62B.
	The teachings of Lee et al., Young et al., Peer et al., Van Baelen et al., Berkhout et al. and Wu et al. are outlined above and incorporated herein.   The cited references do not teach stimulating the target cell population with gag or a HIV vaccine such as MVA/HIV62B.  However, Robinson et al. teaches that several HIV proteins, including gag, have stimulatory properties (i.e., the proteins can stimulate an immune response) (see, for example, paragraphs [0004], [0006], [0128] and [0131]). 
	Accordingly, when using isolated CD4+ T-cells or PBMCs from an infected subject, it would be obvious for one of ordinary skill in the art to stimulate the infected CD4+ T-cells or PBMCs with known HIV antigens.  One would be 
	Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
In the reply dated October 23, 2020, applicant argues that Lee et al., which teaches the use of PHA in a lymphocyte culture for stimulating cell proliferation, provides no guidance regarding methods of treating HIV infected cells.  Applicant’s arguments have been fully considered and not found persuasive. 
	As outlined above, Lee et al. also performed an experiment where HIVIIIB-infected CD4 PHA blasts from a healthy donor were cultured until more than 95% of the cells became p24 positive.  The HIV infected CD4 cells were then transduced with gag, vif, or control luc shRNA-expressing lentiviruses.  Lee et al. found that virus replication, as measured by p24 expression, was reduced by 52% and 76%, respectively.  Lee et al. concluded that lentiviral delivery of shRNA can inhibit HIV replication even when administered after infection (see page 821).  In other words, cells that are already infected with HIV can also be transduced with the HIV shRNAs to reduce HIV replication.  Accordingly, one 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6-10, 14-16 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-18 of U.S. Patent No. 10036038 in view of Lee et al. (Blood, 2005, 106:818-826).
	The instant claims are directed to a method of treating cells infected with HIV, the method comprising: (a) positively selecting HIV-specific CD4+ T cells 
The patented claims are directed to a method of treating cells infected with HIV, the method comprising: a. contacting peripheral blood mononuclear cells (PBMC) isolated from a subject infected with HIV with a therapeutically effective amount of an ex vivo stimulatory agent, wherein the contacting is conducted ex vivo; b. transducing the PBMC ex vivo with a lentiviral particle, wherein the lentiviral particle comprises: i. an envelope protein capable of infecting the PBMC; and ii. an encoded microRNA cluster, wherein the encoded microRNA cluster comprises a sequence having at least 90% sequence identity with SEQ ID NO: 31; and c. culturing the transduced PBMC for at least about 1 day.
Regarding transducing CD4+ T-cells isolated from PBMCs or transducing PBMCs, Lee et al. teaches transducing, with a lentiviral particle, HIV infected CD4+ T-cells that were isolated from PBMCs.  Thus, because the target cell population is in PBMCs, one of ordinary skill in the art would readily recognize 
Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1, 4, 6-10, 14-16 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-14 of U.S. Patent No. 10233464 in view of Lee et al. (Blood, 2005, 106:818-826).
	The instant claims are directed to a method of treating cells infected with HIV, the method comprising: (a) positively selecting HIV-specific CD4+ T cells from PBMC isolated from a subject infected with HIV; (b) contacting the PBMC with HIV with a therapeutically effective amount of a stimulatory agent, wherein the contacting is carried out ex vivo; (c) transducing the PBMC ex vivo with a viral delivery system encoding at least one genetic element, wherein the at least one genetic element comprises a sequence comprising (i) at least 90% sequence identity with SEQ ID NO: 6, (ii) at least 90% sequence identity with SEQ ID NO: 7, and (iii) at least 90% sequence identity with SEQ ID NO: 97; and (d) culturing the transduced PBMC for at least 1 day.

Regarding transducing CD4+ T-cells isolated from PBMCs or transducing PBMCs, Lee et al. teaches transducing, with a lentiviral particle, HIV infected CD4+ T-cells that were isolated from PBMCs.  Thus, because the target cell population is in PBMCs, one of ordinary skill in the art would readily recognize that the target CD4+ cells can be isolated and then stimulated and transduced or the PBMCs which contain the target CD4+ cells can be stimulated and transduced.  In either situation, the CD4+ T-cells will be stimulated prior to the transduction step.
Although the claims at issue are not identical, they are not patentably distinct from each other.

s 1, 4, 6-10, 14-16 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-17 of U.S. Patent No. 10494647 in view of Lee et al. (Blood, 2005, 106:818-826).
	The instant claims are directed to a method of treating cells infected with HIV, the method comprising: (a) positively selecting HIV-specific CD4+ T cells from PBMC isolated from a subject infected with HIV; (b) contacting the PBMC with HIV with a therapeutically effective amount of a stimulatory agent, wherein the contacting is carried out ex vivo; (c) transducing the PBMC ex vivo with a viral delivery system encoding at least one genetic element, wherein the at least one genetic element comprises a sequence comprising (i) at least 90% sequence identity with SEQ ID NO: 6, (ii) at least 90% sequence identity with SEQ ID NO: 7, and (iii) at least 90% sequence identity with SEQ ID NO: 97; and (d) culturing the transduced PBMC for at least 1 day.
The patented claims are directed to a method of treating cells infected with HIV, the method comprising: a. contacting or having contacted peripheral blood mononuclear cells (PBMC) isolated from a subject infected with HIV with a therapeutically effective amount of an ex vivo stimulatory agent, wherein the contacting is conducted ex vivo; b. transducing or having transduced the PBMC ex vivo with a lentiviral particle, wherein the lentiviral particle comprises: i. an envelope protein capable of infecting the PBMC; and ii. an encoded microRNA cluster, wherein the encoded microRNA cluster comprises a sequence 
Regarding transducing CD4+ T-cells isolated from PBMCs or transducing PBMCs, Lee et al. teaches transducing, with a lentiviral particle, HIV infected CD4+ T-cells that were isolated from PBMCs.  Thus, because the target cell population is in PBMCs, one of ordinary skill in the art would readily recognize that the target CD4+ cells can be isolated and then stimulated and transduced or the PBMCs which contain the target CD4+ cells can be stimulated and transduced.  In either situation, the CD4+ T-cells will be stimulated prior to the transduction step.
Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1, 4, 6-10, 14-16 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-56 of U.S. Patent Application No. 16/593882 in view of Lee et al. (Blood, 2005, 106:818-826).
	The instant claims are directed to a method of treating cells infected with HIV, the method comprising: (a) positively selecting HIV-specific CD4+ T cells 
The copending claims are directed to a method of treating cells infected with HIV, the method comprising: (a) obtaining, or having obtained, peripheral blood mononuclear cells (PBMC) from a subject infected with HIV, wherein the subject has been previously immunized with a therapeutically effective amount of a first stimulatory agent; (b) contacting, or having contacted, the PBMC with a therapeutically effective amount of a second stimulatory agent, wherein the contacting is carried out ex vivo; (c) transducing, or having transduced, the PBMC ex vivo with a viral delivery system encoding at least one genetic element, wherein at least one encoded genetic element comprises: at least two of: (i) a sequence comprising at least 80% sequence identity with SEQ ID NO: 1, (ii) a sequence comprising at least 80% sequence identity with SEQ ID NO: 2, and (iii) a sequence comprising at least 80% sequence identity with SEQ ID NO: 3; or each of: (iv) a sequence comprising at least 80% sequence identity with SEQ ID 
Regarding transducing CD4+ T-cells isolated from PBMCs or transducing PBMCs, Lee et al. teaches transducing, with a lentiviral particle, HIV infected CD4+ T-cells that were isolated from PBMCs.  Thus, because the target cell population is in PBMCs, one of ordinary skill in the art would readily recognize that the target CD4+ cells can be isolated and then stimulated and transduced or the PBMCs which contain the target CD4+ cells can be stimulated and transduced.  In either situation, the CD4+ T-cells will be stimulated prior to the transduction step.
Although the claims at issue are not identical, they are not patentably distinct from each other.  This is a provisional nonstatutory double patenting rejection.
Conclusion
	No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648